Citation Nr: 9906831	
Decision Date: 03/15/99    Archive Date: 03/24/99

DOCKET NO.  97-23 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUES

Whether new and material evidence has been submitted to 
reopen a claim for service connection for prostatitis.

Whether a May 1983 RO decision contains clear and 
unmistakable error (CUE) for denying service connection for 
prostatitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from January 1942 to December 
1945.

The May 1983 RO decision notified the veteran that service 
connection for prostatitis was denied.  He did not appeal.

Since the May 1983 RO decision the veteran has submitted an 
application to reopen the claim for service connection for 
prostatitis and alleges that there was CUE in this decision 
for denying service connection for prostatitis.  This appeal 
comes to the Board of Veterans' Appeals (Board) from RO 
decisions in 1996 and 1997 that denied the requested 
benefits.



FINDINGS OF FACT

1.  By an unappealed RO decision of May 1983, service 
connection for prostatitis was denied.

2.  Evidence received subsequent to the May 1983 RO decision 
is of such significance that it must be considered in order 
to fairly decide the merits of the claim.

3.  Acute prostatitis was treated in service; prostatitis was 
not found at the time of the veteran's medical examination 
for separation from service or in the post-service medical 
evidence in the record at the time of the May 1983 RO 
decision.

4.  The medical evidence of record at the time of the May 
1983 RO decision did not show chronic prostatitis and the 
decision was reasonable in its denial of service connection 
for this disorder.


CONCLUSIONS OF LAW

1.  The unappealed May 1983 RO decision, denying service 
connection for prostatitis, is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 20.302, 20.1103 (1998).

2.  New and material evidence has been received to reopen the 
claim for service connection for prostatitis.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (1998).

3.  The May 1983 RO decision, denying service connection for 
prostatitis, was not based on CUE.  38 C.F.R. § 3.105(a) 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether New and Material Evidence has been Submitted to 
Reopen a Claim for Service Connection for Prostatitis

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1998).

An appeal consists of a timely filed notice of disagreement 
and, after issuance of a statement of the case, a timely 
filed substantive appeal.  38 C.F.R. § 20.200.  The May 1983 
RO decision notified the veteran that it had determined that 
service connection was not warranted for prostatitis, and the 
veteran did not appeal.  Since the veteran did not appeal 
this decision, it became final.  38 U.S.C.A. §  7105; 
38 C.F.R. §§ 20.302, 20.1103.  The question now presented is 
whether new and material evidence has been submitted since 
the May 1983 RO rating to permit reopening of the claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Manio v. Derwinski, 
1 Vet. App. 140 (1991).  For evidence to be deemed new, it 
must not be cumulative or redundant; to be material, it must 
bear directly and substantially upon the specific matter 
under consideration (here, whether the veteran had chronic 
prostatitis in service).  For evidence to be new and material 
it must be of such significance that, alone or with the other 
evidence of record, it must be considered in order to fairly 
decide the merits of the claim.  Hodge v. West, 155 F. 3d 
1356 (Fed. Cir. 1998).  

The evidence of record at the time of the May 1983 RO 
decision consisted of statements from the veteran that he had 
prostatitis in service, service medical records showing 
treatment for acute prostatitis and a report of medical 
examination for separation from service that was negative for 
prostatitis, and post-service medical records that did not 
show the presence of prostatitis.

Since the May 1983 RO decision, various evidence has been 
submitted, including a private medical report dated in 
February 1985 noting that the veteran was under treatment for 
chronic prostatitis.  This evidence now shows that the 
veteran has the claimed disorder and makes it more likely 
that his claim for service connection for this condition is 
plausible.  This evidence by itself contributes a more 
complete picture to the veteran's claim and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim for service connection for prostatitis.  
Hodge, 155 F. 3d 1356; Elkins v. West, No. 97-1534 (U.S. Vet. 
App. Feb. 17, 1999) (en banc).  Hence, the Board finds that 
new and material evidence has been submitted to reopen the 
claim for service connection for prostatitis.


II.  Whether the May 1983 RO Decision Contains CUE for 
Denying Service Connection for Prostatitis

The veteran's claim that the May 1983 RO decision contains 
CUE for denying service connection for prostatitis is well 
grounded, meaning it is plausible.  The Board finds that all 
relevant evidence has been obtained with regard to this claim 
and that no further assistance to the veteran is required to 
comply with VA's duty to assist him.  38 U.S.C.A. § 5107(a) 
(West 1991).

Previous determinations of the RO are final and binding, 
including decisions as to the degree of disability, and will 
be accepted as correct in the absence of CUE.  38 C.F.R. 
§ 3.105(a).  CUE is a very specific and rare kind of error; 
it is the kind of error, of fact or law, that when called to 
the attention of later reviewers compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  To 
find CUE, the correct facts, as they were known at the time, 
must not have been before the adjudicator (a simple 
disagreement as to how the facts were weighed or evaluated 
will not suffice) or the law in effect at the time was 
incorrectly applied; the error must be undebatable and of a 
sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and a 
determination of CUE must be based on the record and law that 
existed at the time of the prior adjudication,  Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994); Fugo v. Brown, 6 Vet. 
App. 40, 43-44 (1993); Russell v. Principi, 3 Vet. App. 310, 
313-314 (1992).

In this case, the veteran asserts that there was CUE in the 
May 1983 RO decision, denying service connection for 
prostatitis, because he had chronic prostatitis in service 
and the RO concluded in the decision that his prostatitis in 
service was an acute and transitory condition.  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Service medical records reveal that the veteran was 
hospitalized in January 1943 for treatment of acute 
prostatitis, but prostatitis was not found at the time of his 
medical examination for separation from service in December 
1945.  The post-service medical evidence in the record at the 
time of the May 1983 RO decision, including a report of the 
veteran's VA medical examination in January 1966, did not 
show the presence of prostatitis.

A review of the evidence of record in May 1983 is not 
sufficient to show the presence of chronic prostatitis, and 
the Board finds that the May 1983 RO decision is reasonably 
supported by the evidence then of record.  Hence, the May 
1983 RO decision does not contain CUE.



ORDER

New and material evidence having been received, the 
application to reopen the claim for service connection for 
prostatitis is granted.

The claim that the May 1983 RO decision contained CUE for 
failing to grant service connection for prostatitis is 
denied.


REMAND

Since the Board has held that the claim for service 
connection for prostatitis is reopened, the entire 
evidentiary record must be considered.  Consequently, the 
case is remanded to the RO for consideration of the issue of 
entitlement to service connection for prostatitis prior to 
appellate consideration of this issue in order to ensure due 
process to the veteran, pursuant to the decision of the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court")" in Bernard v. Brown, 4 
Vet. App. 384 (1993).

While the Board has determined that there is new and material 
evidence to reopen the claim for service connection for 
prostatitis, it does not necessarily flow from this 
determination that there is a well-grounded-claim.  Winters 
v. West, No. 97-2180 (U.S. Vet. App. Feb. 17, 1999) (en 
banc).  In this regard, the veteran should be given the 
opportunity to submit additional evidence with regard to his 
claim for service connection for prostatitis.

Where there is a reasonable possibility that a current 
condition of the veteran is related to a condition 
experienced in service, VA should seek a medical opinion as 
to whether the veteran's current condition is in any way 
related to the condition experienced in service.  Horowitz v. 
Brown, 5 Vet. App. 217 (1993).


In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should ask the veteran to 
prepare a detailed list of all sources 
(VA and non-VA) evaluations and treatment 
for prostatitis since separation from 
service.  Names and addresses of the 
medical providers, and dates of 
evaluations and treatment, should be 
listed.  After obtaining any needed 
release forms from the veteran, the RO 
should directly contact the medical 
providers and obtain copies of the 
records not already in the file.

2.  After the above development, the RO 
should review the claim.  The review of 
the claim should initially consider 
whether the veteran has submitted a well-
grounded claim for service connection for 
prostatitis prior to adjudication of the 
claim on the merits.  

3.  If the RO determines that the claim 
is well grounded, it should arrange for 
the veteran to undergo a VA compensation 
examination to determine the nature and 
extent of any prostatitis, and to obtain 
an opinion as to the etiology of any such 
disorder.  The examiner should give a 
fully reasoned opinion as to whether it 
is at least as likely as not that any 
prostatitis found is related to the 
veteran's prostatitis in service.  The 
examiner should support the opinion by 
discussing medical principles as applied 
to the medical evidence in the veteran's 
case.  In order to assist the physician 
in providing the requested information, 
the claims folder must be made available 
to him or her and reviewed prior to the 
examination.

4.  If the decision remains adverse to 
the veteran, an appropriate supplemental 
statement of the case should be sent to 
him and his representative.

The veteran and his representative should be afforded an 
opportunity to respond to the supplemental statement of the 
case before the file is returned to the Board.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. E. DAY
	Member, Board of Veterans' Appeals

 
- 6 -


- 1 -


